 



Exhibit 10.1
(ORIGINAL LOGO) [c00476c0047601.gif]
STANDARD COMMERCIAL LEASE
ARTICLE 1. BASIC LEASE TERMS

         1.1 Parties. This lease agreement (“Lease”) is entered into this 26th
day of October, 2005 by and between NESBITT ASSOCIATES, a Minnesota partnership
(“Landlord”) and DELPHAX TECHNOLOGIES INC., a Minnesota corporation (“Tenant”).
         1.2 Premises. In consideration of the rents, terms, provisions and
covenants of this Lease, Landlord hereby leases, lets and demises to Tenant the
following described premises (“Premises”) as illustrated on Exhibit A attached
hereto: approximately 9,775 sq. ft. of warehouse space and 35,202 sq. ft. of
office space (44,977 total sq. ft.) located at 6110 -110th Street (“Building”)
which consists of approximately 44,977 sq. ft. The Building is part of a two
(2) building project, located in Bloomington, Minnesota, as legally described on
Exhibit B attached hereto, and consisting of a total building area of 161,777
sq. ft. and related parking and other improvements (collectively the “Project”).
The improvements to the Premises shall consist of the Standard Tenant Finish
Specifications attached hereto as Exhibit C and the Schedule of Additional
Leasehold Improvements attached hereto as Exhibit D which shall detail the
improvements, if any, to be installed at the expense of Landlord and Tenant.    
     1.3 Term. Subject to and upon the conditions set forth herein, the term of
this Lease shall commence on March [April] 1, 2006 (the “Commencement Date”) and
shall terminate one hundred twenty (120) months thereafter unless extended or
sooner terminated as hereinafter provided. Notwithstanding the foregoing,
Landlord shall permit Tenant access on or about February [March] 1, 2006, for
the limited purpose of installing communications and data cabling, provided
Tenant does not interfere with or delay Landlord in the completion of its work.
If Landlord delivers possession prior to the Commencement Date, then all
provisions of this Lease shall apply to Tenant as of the date Tenant so takes
possession of all or any part of the Premises, but excluding Tenant’s obligation
to pay Base Rent or any additional rent, until the Commencement Date, whereupon
Tenant shall commence paying Base Rent and additional rent. See Section 3.1 as
to extension and termination rights of Tenant. -s- SIGNATURE
[c00476c0047604.gif]

-s- SIGNATURE [c00476c0047605.gif]

     1.4 Base Rent. Base Rent is:

                       Months   Blended Net Rate   Monthly Cost
  1-6
  $ 0.00     $ 0.00  
  7-12
  $ 7.00     $ 26,236.58  
13-24
  $ 7.25     $ 27,173.60  
25-36
  $ 7.50     $ 28,110.62  
37-48
  $ 8.25     $ 30,921.69  
49-60
  $ 9.00     $ 33,732.75  
61-72
  $ 9.25     $ 34,669.77  
73-84
  $ 9.50     $ 35,606.79  
85-96
  $ 9.75     $ 36,543.81  
97-108
  $ 10.00     $ 37,480.83  
109-120
  $ 10.50     $ 39,354.87  

     During each of the two (2) extension periods of three (3) years each, Base
Rent shall be subject to increases to “FM R” as defined in Section 3.1
     1.5 Addresses.

             
 
  Landlord’s Address:       Tenant’s Building Address:
 
           
 
  c/o Continental Property Group       Delphax Technologies Inc.
 
  253 East Lake Street       6110 — 110th Street
 
  Wayzata, MN 55391       Bloomington, MN 55438-2664
 
  (952) 473-1700        

 



--------------------------------------------------------------------------------



 



             
 
          Tenant’s Address for Notices:

 
          Delphax Technologies Inc.
 
          6110 — 110th Street
 
          Bloomington, MN 55438-2664
 
          Attn: Chief Financial Officer

     1.6 Permitted Use. Office and warehouse uses.
     1.7 Pro-Rata Share. 27.8% of the Project, subject to adjustment as provided
in Section 2.2 hereof.
ARTICLE 2. RENT
     2.1 Base Rent. Tenant agrees to pay monthly as base rent during the term of
this Lease the sum of money set forth in Section 1.4 of this Lease, which amount
shall be payable to Landlord at the address shown above. Each rental payment
shall be made by a check actually received by Landlord before the applicable due
date. One monthly installment of rent shall be due and payable on the date of
execution of this Lease by Tenant for the first month’s rent and a like monthly
installment shall be due and payable on or before the first day of each calendar
month succeeding the Commencement Date during the term of this Lease; provided,
if the Commencement Date should be a date other than the first day of a calendar
month, the monthly rental set forth above shall be prorated to the end of that
calendar month during the term of this Lease. Tenant shall pay, as additional
rent, all other sums due under this Lease. Notwithstanding anything in this
Lease to the contrary, if Landlord, for any reason whatsoever (other than
Tenant’s default), cannot deliver possession of the Premises to the Tenant on
the Commencement Date, this Lease shall not be void or voidable, nor shall
Landlord be liable to Tenant for any loss or damage resulting therefrom, nor
shall the expiration of the term be extended, but Tenant shall be entitled to a
credit against Base Rent equal to $750.00 per day for each day that Landlord
does not so deliver possession of the Premises.
     2.2 Operating Expenses. Tenant shall also pay as additional rent Tenant’s
pro rata share of the operating expenses of Landlord for the Project of which
the Premises is a part. The operating expenses are initially estimated to be
$2.33 per square foot ($8,733.00 per month), subject to adjustment as hereafter
provided, Landlord may invoice Tenant monthly for Tenant’s pro rata share of the
estimated operating expenses for each calendar year, which amount shall be
adjusted from time-to-time by Landlord based upon anticipated operating
expenses, provided no more than one (1) adjustment shall be permitted in each
calendar year. Within nine (9) months following the close of each calendar year,
Landlord shall provide Tenant an accounting showing in reasonable detail all
computations of additional rent due under this Section. In the event the
accounting shows that the total of the monthly payments made by Tenant exceeds
the amount of additional rent due by Tenant under this Section, the accounting
shall be accompanied by evidence of a credit to Tenant’s account. In the event
the accounting shows that the total of the monthly payments made by Tenant is
less than the amount of additional rent due by Tenant under this Section, the
accounting shall be accompanied by an invoice for the additional rent.
Notwithstanding any other provision in this Lease, during the year in which this
Lease terminates, Landlord, prior to the termination date, shall have the option
to invoice Tenant for Tenant’s pro rata share of the operating expenses based
upon the previous year’s operating expenses. If this Lease shall terminate on a
day other than the last day of a calendar year, the amount of any additional
rent payable by Tenant applicable to the year in which the termination shall
occur shall be prorated on the ratio that the number of days from the
commencement of the calendar year to and including such termination date bears
to 365. Tenant agrees to pay any additional rent due under this Section within
ten (10) days following receipt of the invoice or accounting showing additional
rent due. Tenant’s pro rata share set forth in Section 1.7 shall be equal to a
percentage based upon a fraction the numerator of which is the total area of the
Premises as set forth in Article 1 and the denominator of which shall be the net
rentable area of the Project.
     2.3 Definition of Operating Expenses. The term “operating expenses”
includes all expenses incurred by Landlord with respect to the maintenance and
operation of the Project of which the Premises is a part, including, but not
limited to, the following: inspection, maintenance, repair and replacement
costs; electricity, fuel, water, sewer, gas and other common Building utility
charges; signage; equipment used for maintenance and operation of the Project;
security charges; security, window washing and janitorial services; trash and
snow removal; landscaping and pest control; management fees, wages and benefits
payable to employees of Landlord whose duties are directly connected with the
operation and maintenance of the Project; all services, supplies, repairs,
replacements or other expenses for maintaining and operating the Project
including parking and common areas; inspections, repairs, maintenance and
improvements made to the Project which are required by any insurers, mortgagees,
board of fire underwriters or by governmental authorities, laws or regulations
installation of any device or other equipment which improves the operating
efficiency of any system within the Project and thereby reduces operating
expenses; all other expenses which would generally be regarded as operating,
repair, replacement and maintenance expenses; all real property taxes and
installments of special assessments, including dues and assessments by means of
deed restrictions and/or owner’s

2



--------------------------------------------------------------------------------



 



associations which accrue against the Project during the term of this Lease and
legal fees incurred in connection with actions to reduce the same, less rebates,
refunds and other payments received in contesting the same, net of expenses; and
all insurance premiums Landlord is required to pay or deems necessary to pay,
including fire and extended coverage, rent loss and public liability insurance,
with respect to the Project.
     Notwithstanding anything herein to the contrary, “operating expenses” shall
not include:

  (a)   Real estate taxes, maintenance and other expenses relating to separately
assessed or separately maintained out parcels or other adjacent tracts not
reserved for the benefit of the Property.     (b)   Financing and refinancing
costs, interest on debt or amortization payments on any mortgage, and rental
under any ground or underlying lease.     (c)   Legal and other fees, leasing
commissions, so-called “take-over” or “buy-out” obligations, advertising
expenses and other costs incurred in connection with the leasing of the project
or disputes with tenants.     (d)   Costs incurred in renovating or otherwise
improving or decorating or redecorating space for tenants or other occupants.  
  (e)   Expenses related to vacant space, including utility costs, security and
renovation.     (f)   Any items not otherwise excluded to the extent Landlord is
reimbursed by insurance (or would have been reimbursed by insurance if Landlord
carried the insurance required by this lease) or otherwise compensated,
including direct reimbursement by any tenant, less the out-of-pocket cost of
collection.     (g)   Bad debt loss, rent loss or reserves for bad debts or rent
loss, or any other reserve for anticipated future expenses.     (h)   Interest
or penalties incurred as a result of Landlord’s failure to pay any costs as the
same become due, except resulting from the failure of tenant to rent in a timely
manner.     (i)   Management fees.     (j)   Any and all costs associated with
the operation of the business of the entity which constitutes Landlord (excluded
items specifically include, but are not limited to, formation of the entity,
internal accounting and legal matters, including but not limited to preparation
of tax returns and financial statements and gathering of data therefore, costs
of defending any lawsuits with any mortgagee, costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interests in the
Property, costs of any disputes between Landlord and its employees, disputes
between Landlord and managers of the Project, and disputes between Landlord and
tenants or occupants within the Property (including, without limitation,
Tenant)).     (k)   The wages, salaries, bonuses and benefits of all management
personnel above the level of any on-site building manager and the costs of
preparation and handling of accounts receivable and accounts payable.     (l)  
All costs, to the extent material, of services, utilities and other benefits
supplied for the use of a tenant or occupant in the building or the Project in a
quantity and/or of a quality in excess of that provided to Tenant.     (m)   Any
expenses incurred as a result of the negligence or intentional misconduct of
Landlord or of any other tenant of the Project, or their respective agents,
servants, or employees, or arising out of Landlord’s negligent failure to manage
the Project consistently with the standards required by this lease.     (n)  
Environmental costs, including costs of removal and/or abatement of hazardous or
toxic substances, wastes or materials from or within the Project, fines,
penalties, and liens.     (o)   Other common area maintenance, operation or
repair expenses not considered normal or customary under generally accepted
accounting principles or office-warehouse industry standards.

     Landlord shall keep or cause to be kept the books and records applicable to
such Landlord’s operating expenses for a period of not less than two (2) years
following the date of Tenant’s receipt of any budget reconciliation, but, in the
event of any

3



--------------------------------------------------------------------------------



 



dispute, such books and records shall be retained until the final determination
of such dispute. Upon thirty (30) days’ prior written notice given to Landlord
within two (2) years after Tenant receives any budget reconciliation issued by
Landlord, Tenant may cause an audit to be made during Landlord’s normal business
hours at Landlord’s headquarters of Landlord’s records relating to Landlord’s
operating expenses for the period covered by any such budget reconciliation.
Tenant shall promptly pay to Landlord any deficiency or Landlord shall promptly
refund to Tenant any overpayment. In the event that any audit discloses an
overpayment of Landlord’s operating expenses by Tenant of more than five percent
(5%), then, in addition, Landlord shall pay the reasonable costs and expenses
incurred by Tenant in conjunction with performance of such audit, provided such
costs shall be calculated on a reasonable hourly basis for time expended, and
not on a contingent basis.
     2.4 Late Payment Charge. Other remedies for nonpayment of rent
notwithstanding, if the monthly rental payment or any other payment due from
Tenant to Landlord is not received by Landlord on or before the fifth (5th)
business day of the month for which the rent is due, a late payment charge of
five percent (5%) of such past due amount shall become due and payable in
addition to such amounts owed under this Lease.
     2.5 Increase in Insurance Premiums. If an increase in any insurance
premiums paid by Landlord for the Building is caused by Tenant’s use of the
Premises or if Tenant vacates the Premises and causes an increase in such
premiums, then Tenant shall pay as additional rent the amount of such increase
to Landlord.
     2.6 Holding Over. In the event that Tenant does not vacate the Premises
upon the expiration or termination of this Lease, Tenant shall be a tenant at
will for the holdover period and all of the terms and provisions of this Lease
shall be applicable during that period, except that Tenant shall pay Landlord as
base rental for the period of such holdover an amount equal to 1.5 times the
base rent which would have been payable by Tenant had the holdover period been a
part of the original term of this Lease together with all additional rent as
provided in this Lease. Tenant agrees to vacate and deliver the Premises to
Landlord upon Tenant’s receipt of notice from Landlord to vacate. The rental
payable during the holdover period shall be payable to Landlord on demand. No
holding over by Tenant whether with or without the consent of Landlord shall
operate to extend the term of this Lease.
ARTICLE 3. TERM (EXTENSION AND TERMINATION RIGHTS), OCCUPANCY AND USE
     3.1 Term, Extension and Termination Rights.

  A.   Extension. In addition, Tenant is hereby given the right to extend the
Term for two (2) additional periods of five [three] (5[3]) years per period
(each an “Option Period”), upon the same terms and conditions as provided in the
original term of this Lease. Tenant shall exercise the right granted in the
foregoing sentence by notifying Landlord in writing of its intention to extend
at least one hundred eighty (180) days prior to the date of commencement of each
such Option Period, and thereupon this Lease shall be so extended without any
further document or act. If Tenant fails to notify Landlord in writing of its
exercise of any extension option hereunder as hereinafter provided, Tenant’s
options to extend shall be deemed terminated. In the event that the Term of this
Lease is extended pursuant to this Section the definition of “Term” as used in
this Lease shall include any and all such extensions. The Base Rent for such
extension terms shall be the fair market rental (“FMR”) as determined in
subparagraph B below.     B.   Termination. Tenant shall have the one (1) time
right to terminate this Lease after the ninety-sixth (96th) month of the Term,
upon six (6) months prior written notice to Landlord, which notice shall be
accompanied by a payment to Landlord of an amount equal to twelve (12) months
gross rent (Base Rent of $37,480.83 per month for a total of $449,769.96, plus
all amounts payable under Section 2,which shall be equal to the greater of
operating expenses payable during the eights (8th) year of this Lease or those
estimated to be payable for the ninth year of this Lease), provided it shall be
a condition of exercise of such right that no Default by Tenant shall have
occurred under this Lease either at the time of exercise of right by notice to
Landlord or thereafter through and including the effective date of termination
of this Lease.     C.   Fair Market Rental Value. The fair market rental value
(the “FMR”) of the Premises for the two (2) options shall be determined as
follows: Upon written notice from Tenant to Landlord given no later than one
hundred eighty (180) days prior to the expiration of the then-current Term or
Option Period, Landlord and Tenant shall have a thirty (30) day period in which
Landlord and Tenant shall attempt to agree on the FMR of the Premises for the
next succeeding Option Period. If Landlord and Tenant agree on the FMR for the
Premises, then Landlord and Tenant shall promptly execute an amendment to this
Lease stating and incorporating such agreed upon FMR as the Base Rent for the
next succeeding Option Period, and if Landlord and Tenant are unable to agree
upon the FMR within said thirty (30) day period, then the dispute shall be
resolved as hereinafter provided; provided, however, notwithstanding anything to
the contrary, FMR shall never be less than the Base Rent paid in the final year
of the immediately-preceding initial Lease Term or Option Period.

4



--------------------------------------------------------------------------------



 



If within thirty (30) days following delivery of Tenant’s notice, Landlord and
Tenant have not mutually agreed on the FMR, then ten (10) days after the
expiration of such thirty-day period, each party shall give written notice to
the other setting forth the name and address of an appraiser (as hereinafter
defined) selected by such party who has agreed to act in such capacity, to
determine the FMR. In determining FMR, the appraiser shall take into
consideration all relevant factors and determine FMR based on similar premises
in buildings of similar age and condition within the Bloomington, Minnesota
rental market, including, without limitation, a deduction from rental to
recognize the costs which Landlord would be likely to incur to fixture and lease
the Premises, as well as the period of time the Premises would likely be vacant
to the extent such costs to fixture and lease and vacancy exceed the Tenant’s
costs to relocate to another facility. Each appraiser shall thereupon
independently make its determination of the FMR within twenty (20) days after
the appointment of the second appraiser. If the two appraisers’ determinations
are not the same, but the higher of such two values is not more than one hundred
five percent (105%) of the lower of them, then the FMR shall be deemed to be the
average of the two values. If the higher of such two values is more than one
hundred five percent (105%) of the lower of them, then the two appraisers shall
jointly appoint a third appraiser within ten (10) days after the second of the
two determinations described above has been rendered. The third appraiser shall
independently make its determination of the FMR within twenty (20) days after
his/her appointment. The highest and lowest determinations of value among the
three appraisers shall be disregarded, and the remaining determination shall be
deemed to be the FMR. For purposes of this provision, “appraiser” shall mean an
appraiser who has been regularly engaged in such capacity in the business of
commercial retail leasing in the St. Paul, Minnesota metropolitan area for at
least ten (10) years. Each party shall pay for the cost of its appraiser and
one-half of the cost of the third appraiser.
     3.2 Use. Tenant warrants and represents to Landlord that the Premises shall
be used and occupied only for the purpose as set forth in Section 1.6. Tenant
shall occupy the Premises, conduct its business and control its agents,
employees, invitees and visitors in such a manner as is lawful and will not
create a nuisance. Tenant shall not permit any operation which emits any odor or
matter which intrudes into other portions of the Building and which materially
interferes with the use or enjoyment of other portions of the Building use any
apparatus or machine which makes undue noise or causes material vibration in any
portion of the Building or otherwise materially interfere with, annoy or disturb
any other lessee in its normal business operations or Landlord in its management
of the Building. Tenant shall neither permit any waste on the Premises nor allow
the Premises to be used in any way which would in the option of Landlord, be
extra hazardous on account of fire or which would in any way increase or render
void the fire insurance on the Building.
     3.3 Signs. On building signage will be permitted as approved by Landlord in
writing, and which signs are in conformance with Landlord’s sign criteria
established for the project, attached hereto as Exhibit E. In addition, Tenant
shall have the right to monument signage, subject to approval by Landlord in
writing.
     3.4 Compliance with Laws, Rules and Regulations. Tenant al Tenant’s sole
cost and expense, shall comply with all laws, ordinances, orders, rules and
regulations of state, federal, municipal or other agencies or bodies having
jurisdiction over the use, condition or occupancy of the Premises, to the extent
the same apply or relates to Tenant’s use and occupancy of the Premises, and not
to the extent the same apply or relate to the Premises as part of the Project,
generally. Tenant will comply with, and Landlord shall reasonably and uniformly
enforce with respect to all Tenants of the Project, the rules and regulations of
the Building adopted by Landlord in any reasonable manner as may be deemed
advisable for the safety, care, cleanliness, preservation of good order and
operation or use of the Building or the Premises. All changes and amendments to
the rules land regulations of the Building will be effective thirty (30) days
after written notice by Landlord to Tenant, and shall thereafter be carried out
and observed by Tenant.
     3.5 Warranties. Landlord warrants that it has the right and authority to
execute this Lease, and Tenant, upon payment of the required rents and subject
to the terms, conditions, covenants and agreements contained in this Lease,
shall have possession of the Premises during the full term of this Lease as well
as any extension or renewal thereof. Landlord shall not be responsible for the
acts or omissions of any other lessee or third party that may interfere with
Tenant’s use and enjoyment of the Premises.
     Landlord warrants to the best of its actual knowledge that: (1) the
Premises has not been used to generate, transport, treat, store, manufacture,
emit, dispose of, refine or handle any dangerous, toxic or hazardous pollutants,
chemicals, wastes or substances and (2) Landlord has not received a summons,
citation, directive, letter or other communication, written or oral, from any
state agency or the U.S. Government concerning the Project or any intentional or
unintentional action or omission on Landlord’s part as a result of the
releasing, spilling, leaking, pumping, pouring, emitting, emptying or dumping of
toxic or hazardous pollutants, chemicals, wastes or substances into waters or
onto lands of the state in which the Project is located, or into water outside
the jurisdiction of the state in which the Project is located, and the Project
is not subject to any “superfund” type

5



--------------------------------------------------------------------------------



 



liens or claims by governmental regulatory agencies or other third parties
arising from the release or threatened release of toxic or hazardous pollutants,
chemicals, wastes or substances in, on or about the Project.
     Landlord represents that the Premises, as of the Commencement Date, shall
be in compliance with all applicable governmental codes, ordinances, or
regulations and will, to the extent Landlord Is responsible herein for the
repair or maintenance of the Project, remains in such compliance during the term
of this Lease.
     3.6 Right of Access. Landlord or its authorized agents shall at any and all
reasonable times, and upon prior reasonable notice except in the case of an
emergency, have the right to enter the Premises to inspect the same, to show the
Premises to prospective purchasers or tenants, and to alter, improve or repair
the Premises or any other portion of the Building provided Landlord shall
conduct its activities in a commercially reasonable manner so as to minimize
interference with Tenant’s operations. Tenant hereby waives any claim (other
than those arising from Landlord’s gross negligence, willful misconduct, or
intentional failure to act as required by this Lease) for damages for injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or use of the Premises, and any other loss occasioned thereby. Landlord shall at
all times have and retain a key with which to unlock all of the doors in upon
and about the Premises. Landlord shall have the right to use any and all means
which Landlord may deem proper to open any door in an emergency without
liability therefor. Tenant shall permit Landlord to erect use, maintain and
repair pipes, cables, conduits, plumbing, vents and wires in, to and through the
Premises as often and to the extent that Landlord may now or hereafter deem to
be necessary or appropriate for the proper use, operation and maintenance of the
Building.
ARTICLE 4. UTILITIES AND SERVICE
     4.1 Building Services. Tenant shall pay when due, all charges for utilities
furnished to or for the use or benefit of Tenant or the or the Premises. Tenant
shall have no claim for rebate of rent on account of any interruption in
service.
     4.2 Theft or Burglary. Landlord shall not be liable to Tenant for losses to
Tenant’s property or personal injury caused by criminal acts or entry by
unauthorized persons into the Premises or the Building.
ARTICLE 5. REPAIRS AND MAINTENANCE
     5.1 Landlord Repairs. Landlord shall not be required to make any
improvements, replacements or repairs of any kind or character to the Premises
or the Building during the term of this Lease except as are set forth in this
Section. Landlord shall maintain only the roof, foundation, parking and common
areas, the structural soundness of the exterior walls, doors, corridors, and
other structures serving the Premises, provided, that Landlord’s cost of
maintaining, replacing and repairing the items set forth in this Section are
operating expenses subject to the additional rent provisions in Section 2.2 and
2.3. Landlord shall not be liable to Tenant except as expressly provided in this
Lease, for any damage or inconvenience, and Tenant shall not be entitled to any
abatement or reduction of rent by reason of any repairs, alterations or
additions made by Landlord under this Lease. Landlord agrees to act in a
commercially reasonable manner so as to minimize interference with Tenant’s
operations.
     5.2 Tenant Repairs. Tenant shall, at all times throughout the term of this
Lease, including renewals and extensions, and at its sole expense, keep and
maintain the Premises in a clean, safe, sanitary and first class condition and
in compliance with all applicable laws, codes, ordinances, rules and
regulations. Tenant’s obligations hereunder shall include, but not be limited
to, the maintenance, repair, and replacement, if necessary, of all heating,
ventilation, air conditioning, lighting and plumbing fixtures and equipment,
fixtures, motors and machinery, all interior walls, partitions, doors and
windows, including the regular painting thereof, all exterior entrances,
windows, doors and docks and the replacement of all broken glass. When used in
this provision, the term “repairs” shall include replacements or renewals when
necessary, and all such repairs made by the Tenant shall be equal in quality and
class to the original work. The Tenant shall keep and maintain all portions of
the Premises and the sidewalk and areas adjoining the same in a clean and
orderly condition, free of accumulation of dirt, rubbish, snow and ice. If
Tenant fails, refuses or neglects to maintain or repair the Premises as required
in this Lease after written notice shall have been given Tenant, in accordance
with this Lease, Landlord may make such repairs without liability to Tenant for
any loss or damage that may accrue to Tenant’s merchandise, fixtures or other
property or to Tenant’s business by reason thereof, and upon completion thereof.
Tenant shall pay to Landlord all costs plus fifteen percent (15%) for overhead
incurred by Landlord in making such repairs upon presentation to Tenant of bill
therefor.
     5.3 Tenant Damages. Tenant shall not allow any damage to be committed on
any portion of the Premises or Building or common areas, and at the termination
of this Lease, by lapse of time or otherwise, Tenant shall deliver the Premises

6



--------------------------------------------------------------------------------



 



to Landlord in as good condition as existed at the Commencement Date of this
Lease, ordinary wear and tear, casualty event and condemnation excepted. The
cost and expense of any repairs necessary to restore the condition of the
Premises shall be borne by Tenant.
     5.4 Release. All property of any kind that may be on or at the Premises
shall be at the sole risk of Tenant, or those claiming by, through or under
Tenant. Landlord shall not be liable to Tenant, or to any other person or entity
and Tenant hereby releases and waives all claims due to any of the following:
(a) damage, loss or injury, either to person or persons; (b) loss of property
sustained by Tenant, or by any other person, persons or entities in or upon the
Premises or the Building; (c) equipment, fixtures, appliances or machinery in or
upon the leased premises being or becoming out of repair or defective; (d) the
happening of any accident, however occurring; (e) any act or neglect of Tenant,
of any other tenant or occupant of the Building, or of any other person, persons
or entities; (f) water, snow, rain, backing up of water mains or sewers, frost,
steam, mold, mildew, sewage, illuminating gas, sewer gas, odors, electricity or
electric current, bursting, stoppage or leaking of pipes, radiators, plumbing,
sinks and fixtures in or about the Premises or the Building; or (g) any nuisance
made or suffered in, on or at the leased premises.
ARTICLE 6. ALTERATIONS AND IMPROVEMENTS
     6.1 Landlord Improvements. Landlord will complete the construction of the
improvements to the Premises on or before March 1, 2006, in accordance with
plans and specifications dated September 9, 2005, by BDH & Young, agreed to by
Landlord and Tenant, which plans and specifications are attached hereto as
Exhibit A and made a part hereof. Completion shall be evidenced by a certificate
of substantial completion from Landlord’s architect and receipt of any permits
or approvals, if any, required from the City of Bloomington, Minnesota to permit
Tenant to lawfully fixture and move-in to the Premises. Landlord shall notify
Tenant, in writing, when Landlord has regained possession of the Premises from
its existing tenant, and commenced construction of the improvements. The plans
and specifications provide for a mutually acceptable space plans finish
schedule, signage and front entrance. Landlord will provide all the existing
building systems, including: computer center with 24” raised floor backed by a
400kw diesel generator, Liebeit uninterruptible power system with matching
battery cabinet, back-up Kohler 1200 amp diesel generator for the entire
facility, and Intergen Fire Suppression System. Any changes or modifications to
the approved plans and specifications shall be made and accepted only by written
change order or agreement signed by Landlord and Tenant, at Tenant’s expense,
and shall constitute an amendment to this Lease. Landlord and Tenant agree that
Tenant shall have the ability to participate in so-called “value engineering”
during the period ending October 28, 2005, all at Tenant’s expense, including
architectural and engineering fees and expenses, all of which shall be subject
to Landlord’s reasonable approval, provided any resulting net savings shall be
passed through to Tenant in the form of a credit against the Base Rent initially
payable under this Lease until credited in full.
     6.2 Tenant Improvements. Tenant shall not make or allow to be made any
alterations or physical additions in or to the Premises without first obtaining
the written consent of Landlord, which consent may in the sole and absolute
discretion of Landlord be denied; provided, that Tenant may, subject to the
terms of this Section 6.2, make interior non-structural alterations without
Landlord’ s consent which (i) do not affect or impair the heating, plumbing,
mechanical, air-conditioning and electrical systems and components (ii) cost
less than two (2) months Base Rent in the aggregate per year and (iii) do not
diminish the value of the Building or the FMR of the Premises. Any alterations,
physical additions or improvements to the Premises made by Tenant shall at once
become the property of Landlord and shall be surrendered to Landlord upon the
termination of this Lease provided, however, Landlord, at its option, may
require Tenant to remove any physical additions and/or repair any alterations in
order to restore the Premises to the condition existing at the time Tenant took
possession, with all costs of removal and/or alterations to be borne by Tenant.
This clause shall not apply to moveable equipment or furniture owned by Tenant,
which may be removed by Tenant at the end of the term of this Lease if Tenant is
not then in default and if such equipment land furniture are not then subject to
any other rights, liens and interests of Landlord.
ARTICLE 7. CASUALTY AND INSURANCE
     7.1 Substantial Destruction. If all or a substantial portion of the
Premises or the Building should be totally destroyed by fire or other casualty,
or if the Premises or the Building should be damaged so that rebuilding cannot
reasonably be completed within two hundred seventy (270) working days after the
date of written notification by Tenant to Landlord of the destruction, or if
insurance proceeds are not made available to Landlord or are inadequate for
restoration, and Landlord does not elect to use its own funds, this Lease shall
terminate at the option of Landlord or Tenant by written notice to the other
party within sixty (60) days following the occurrence, and the rent shall be
abated for the unexpired portion of the Lease, effective as of the date of the
written notification.

7



--------------------------------------------------------------------------------



 



     7.2 Partial Destruction. If the Premises should be partially damaged by
fire or other casualty, and rebuilding or repairs can reasonably be completed
within two hundred seventy (270) working days from the date of written
notification by Tenant to Landlord of the destruction, and insurance or other
proceeds are adequate and available to Landlord for restoration, this Lease
shall not terminate, and Landlord shall at its sole risk and expense proceed
with reasonable diligence to rebuild or repair the Building or other
improvements to substantially the same condition in which they existed prior to
the damage. If the Premises are to be rebuilt or repaired and are untenantable
in whole or in part following the damage, and the damage or destruction was not
caused or contributed to by act or negligence of Tenant, its agents, employees,
invitees, or those for whom Tenant is responsible, the rent payable under this
Lease during the period for which the Premises are untenantable shall be
adjusted to such an extent as may be fair and reasonable under the
circumstances. In the event that Landlord fails to complete the necessary
repairs or rebuilding within two hundred seventy (270) working days from the
date of written notification by Tenant to Landlord of the destruction, Tenant
may at its option terminate this Lease by delivering written notice of
termination to Landlord, whereupon all rights and obligations under this Lease
shall cease to exist.
     7.3 Property Insurance. Landlord shall not be obligated in any way or
manner to insure any personal property (including, but not limited to, any
furniture, machinery, goods or supplies) of Tenant upon or within the Premises,
any fixtures installed or paid for by Tenant upon or within the Premises, or any
improvements which Tenant may construct on the Premises. Tenant shall maintain
property insurance on its personal property and shall also maintain plate glass
insurance. Tenant shall have no right in or claim to the proceeds of any policy
of insurance maintained by Landlord even if the cost of such insurance is borne
by Tenant as set forth in Article 2.
     7.4 Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant hereby waive and release each other of and
from any and all right of recovery, claim, action, or cause of action, against
each other, their agents, officers and employees, for any loss or damage that
may occur to the Premises, the improvements of the Building or personal property
within the Building, by reason of fire or the elements, regardless of cause or
origin, including negligence of Landlord or Tenant and their agents, officers
and employees. Landlord and Tenant agree immediately to give their respective
insurance companies which have issued policies of insurance covering all risk of
direct physical loss, written notice of the terms of the mutual waivers
contained in this Section.
     7.5 Hold Harmless. Landlord shall not be liable to Tenant’s employees,
agents, invitees, licensees, or visitors, or to any other person, for an injury
to person or damage to property on or about the Project caused by any act or
omission of Tenant, its agents, servants, or employees, or of any other person
entering upon the Project under express or implied invitation by Tenant, or
caused by the improvements located on the Project becoming out of repair, the
failure or cessation of any service provided by Landlord (including security
service and devices), or caused by leakage of gas, oil, water or steam or by
electricity emanating from the Premises. Tenant agrees to indemnify and hold
harmless Landlord of and from any loss, attorney’s fees, expenses or claims
arising out of any such damage or injury.
     Tenant shall not be liable to Landlord’s employees, agents, invitees,
licensees, or visitors, or to any other person, for an injury to person or
damage to property on or about the Project caused by any act or omission of
Landlord, its agents, servants, or employees, or of any other person entering
upon the Project under express or implied invitation by Landlord or caused by
the improvements located on the Project becoming out of repair, the failure or
cessation of any service provided (including security service and devices), or
caused by leakage of gas, oil, water or steam or by electricity emanating from
the Project. Landlord agrees to indemnify and hold harmless Tenant of and from
any loss, attorney’s fees, expenses or claims arising out of any such damage or
injury.
     7.6 Public Liability Insurance. Tenant shall during the term hereof keep in
full force and effect at its expense a policy or policies of public liability
insurance with respect to the Premises and the business of Tenant, on terms and
with companies approved in writing by Landlord, in which both Tenant and
Landlord shall be covered by being named as insured parties under reasonable
limits of liability not less than $1,000,000. or such greater coverage as
Landlord may reasonably require, combined single limit coverage for injury or
death. Such policy or policies shall provide that thirty (30) days written
notice must be given to Landlord prior to cancellation thereof. Tenant shall
furnish evidence satisfactory to Landlord at the time this Lease is executed
that such coverage is in full force and effect.
ARTICLE 8. CONDEMNATION
     8.1 Substantial Taking. If all or a substantial part of the Premises are
taken for any public or quasi-public use under any governmental law, ordinance
or regulation, or by right of eminent domain or by purchase in lieu thereof, and
the taking would prevent or materially interfere with the use of the Premises
for the purpose for which it is then being used, this Lease shall terminate and
the rent shall be abated during the unexpired portion of this Lease effective on
the date physical possession is taken by the condemning authority. Tenant shall
have no claim to the condemnation award or proceeds in lieu thereof, except that
Tenant shall be entitled to a separate award for the cost of removing and moving
its personal property.

8



--------------------------------------------------------------------------------



 



     8.2 Partial Taking. If a portion of the Premises shall be taken for any
public or quasi-public use under any governmental law, ordinance or regulation,
or by right of eminent domain or by purchase in lieu thereof, and this Lease is
not terminated as provided in Section 8.1 above, the rent payable under this
Lease during the unexpired portion of the term shall be adjusted to such an
extent as may be fair and reasonable under the circumstances. Tenant shall have
no claim to the condemnation award or proceeds in lieu thereof, except that
Tenant shall be entitled to a separate award for the cost of removing and moving
its personal property.
ARTICLE 9. ASSIGNMENT OF SUBLEASE
     9.1 Landlord Assignment. Landlord shall have the right to sell, transfer or
assign, in whole or in part, its rights and obligations under this Lease and in
the Building. Any such sale, transfer or assignment shall operate to release
Landlord from any and all liabilities under this Lease arising after the date of
such sale, assignment or transfer.
     9.2 Tenant Assignment. Tenant shall not assign, in whole or in part, this
Lease, or allow it to be assigned, in whole or in part, by operation of law or
otherwise (including without limitation by transfer of a majority interest of
stock, merger, or dissolution, which transfer of majority interest of stock,
merger, or dissolution shall be deemed an assignment) or mortgage or pledge the
same, or sublet the Premises, in whole or in part, without the prior written
consent of Landlord; provided, that the following transfers shall be permitted
upon prior written notice to, but without requiring the consent of, Landlord:
(i) transfers of stock in a corporation whose stock is publicly traded on a
nationally recognized stock exchange, (ii) transfers to affiliates, parties
under common control with Tenant and to Tenant’s successors as a result of
merger or acquisition so long as the surviving entity has a net worth equal to
or in excess of Tenant’s net worth immediately prior to such event and in no
event shall say such assignment or sublease ever release tenant or any guarantor
from any obligation or liability hereunder. Notwithstanding anything in this
Lease to the contrary, in the event of any assignment or sublease, any option or
right of first refusal granted to Tenant shall not be assigned by Tenant to any
assignee or sublessee. No assignee or sublessee of the Premises or any portion
thereof may assign or sublet the Premises or any portion thereof.
     9.3 Conditions of Assignment. If Tenant desires to assign or sublet all or
any part of the Premises, it shall so notify Landlord at least thirty (30) days
in advance of the date on which Tenant desires to make such assignment or
sublease. Tenant shall provide Landlord with a copy of the proposed assignment
or sublease and such information as Landlord might request concerning the
proposed sublessee or assignee to allow Landlord to make informed judgments as
to the financial condition, reputation, operations and general desirability of
the proposed sublessee or assignee. Within fifteen (15) days after Landlord’s
receipt of Tenant’s proposed assignment or sublease and all required information
concerning the proposed sublessee or assignee, Landlord shall have the following
options: (1) cancel this Lease as to the Premises or portion thereof proposed to
be assigned or sublet; (2) consent to the proposed assignment or sublease, and,
if the rent due and payable by any assignee or sublessee under any such
permitted assignment or sublease (or a combination of the rent payable under
such assignment or sublease plus any bonus or any other consideration or any
payment incident thereto) exceeds the rent payable under this Lease for such
space, Tenant shall pay to Landlord all such excess rent and other excess
consideration within ten (10) days following receipt thereof by Tenant; or
(3) refuse, in its sole and absolute discretion and judgment, to consent to the
proposed assignment or sublease, which refusal shall be deemed to have been
exercised unless Landlord gives tenant written notice providing otherwise. Upon
the occurrence of an event of default, if all or any part of the Premises are
then assigned or sublet, Landlord, in addition to any other remedies provided by
this Lease or provided by law, may, at its option, collect directly from the
assignee or sublessee all rents becoming due to Tenant by reason of the
assignment or sublease. Any collections directly by Landlord from the assignee
or sublessee shall not be construed to constitute a novation or a release of
Tenant or any guarantor from the further performance of its obligations under
this Lease.
     9.4 Rights of Mortgage. Tenant accepts this Lease subject and subordinate
to any recorded mortgage presently existing or hereafter created upon the
Building and to all existing recorded restrictions, covenants, casements and
agreements with respect to the Building. Landlord is hereby irrevocably vested
with full power and authority to subordinate Tenant’s interest under this Lease
to any first mortgage lien hereafter placed on the Premises, and Tenant agrees
upon demand to execute additional instruments subordinating this Lease as
Landlord may require. If the interest of Landlord under this Lease shall be
transferred by reason of foreclosure or other proceedings for enforcement of any
first mortgage or deed of trust on the Premises, Tenant shall be bound to the
transferee (sometimes called the “Purchaser”) at the option of the Purchaser,
under the terms, covenants and conditions of this Lease for the balance of the
term remaining, including any extensions or renewals, with the same force and
effect as if the Purchaser were Landlord under this Lease, and, if requested by
the Purchaser, Tenant agrees to attorn to the Purchaser, including the first
mortgagee under any such mortgage if it be the Purchaser, as its Landlord.
Notwithstanding the forgoing, Tenant shall not be disturbed in its possession of
the Premises so long as Tenant is not in default hereunder.
     9.5 Tenant’s Statement. Tenant agrees to furnish, from time to time, within
ten (10) days after receipt of a request from Landlord or Landlord’s mortgagee,
a statement certifying, if applicable, the following; Tenant is in possession of

9



--------------------------------------------------------------------------------



 



the Premises; the Premises are acceptable; the Lease is in full force and
effect; the Lease is unmodified; Tenant claims no present charge, lien, or claim
of offset against rent; the rent is paid for the current month, but is not
prepaid for more than one month and will not be prepaid for more than one month
in advance; there is no existing default by reason of some act or omission by
Landlord; and such other matters as may be reasonably required by Landlord or
Landlord’s mortgagee. Tenant’s failure to deliver such statement, in addition to
being a default under this Lease, shall be deemed to establish conclusively that
this Lease is in full force and effect except as declared by Landlord, that
Landlord is not in default of any of its obligations under this Lease, and that
Landlord has not received more than one month’s rent in advance. Tenant agrees
to furnish, from time to time, within ten (10) days after receipt of a request
from Landlord, a current financial statement of Tenant, certified as true and
correct by Tenant.
ARTICLE 10. LIEN
[Intentionally Deleted]
ARTICLE 11. DEFAULT AND REMEDIES
     11.1 Default by Tenant. The following shall be deemed to be events of
default (“Default”) by Tenant under this Lease; (1) Tenant shall fail to pay
when due any installment of rent or any other payment required pursuant to this
Lease, and the failure is not cured within five (5) business days after written
notice to Tenant; (2) Tenant shall abandon any substantial portion of the
Premises, unless Tenant shall otherwise comply with all of the other terms and
conditions of this Lease; (3) Tenant shall fail to comply with any term,
provision or covenant of this Lease, other than the payment of rent, and the
failure is not cured within twenty (20) days after written notice to Tenant,
provided that if the default cannot reasonably be cured within such period, then
such cure period shall be extended as is reasonably required to cure the
default, provided that Tenant expeditiously commences the cure within such
period and proceeds with reasonable diligence to complete the same within sixty
(60) days; (4) Tenant shall file a petition or if an involuntary petition is
filed against Tenant, or becomes insolvent, under any applicable federal or
state bankruptcy or insolvency law or admit that it cannot meet its financial
obligations as they become due; or a receiver or trustee shall be appointed for
the benefit of creditors, which petition is not terminated or withdrawn within
sixty (60) days after filing; or (5) Tenant shall do or permit to be done any
act which results in a lien being filed against the Premises or the Building
and/or project of which the Premises are a part, which lien is not removed of
record within twenty (20) days after written notice to Tenant.
     In the event that an order for relief is entered in any case under Title
11. U.S.C. (the “Bankruptcy Code”) in which Tenant is the debtor and: (A) Tenant
as debtor-in-possession, or any trustee who may be appointed in the case (the
“Trustee”) seeks to assume the Lease, then Tenant, or Trustee if applicable, in
addition to providing adequate assurance described in applicable provisions of
the Bankruptcy Code, shall provide adequate assurance to Landlord of Tenant’s
future performance under the Lease by depositing with Landlord a sum equal to
the lesser of twenty-five percent (25%) of the rental and other charges due for
the balance of the Lease term of six (6) months’ rent (“Security”), to be held
(without any allowance for interest thereon) to secure Tenant’s obligations
under the Lease, and (B) Tenant, or Trustee if applicable, seeks to assign the
Lease after assumption of the same, then Tenant, in addition to providing
adequate assurance described in applicable provisions of the Bankruptcy Code,
shall provide adequate assurance to Landlord of the proposed assignee’s future
performance under the Lease by depositing with Landlord a sum equal to the
Security to be held (without any allowance or interest thereon) to secure
performance under the Lease. Nothing contained herein expresses or implies, or
shall be construed to express or imply, that Landlord is consenting to
assumption and/or assignment of the Lease. Neither Tenant nor any Trustee shall
conduct or permit the conduct of any “fire”, “bankruptcy”, “going out of
business” or auction sale in or from the Premises.
     11.2 Remedies for Tenant’s Default. Upon the occurrence of a Default as
defined above Landlord may elect either (i) to cancel and terminate this Lease
and this Lease shall not be treated as an asset of Tenant’s bankruptcy estate,
or (ii) to terminate Tenant’s right to possession only without canceling and
terminating Tenant’s continued liability under this Lease. Notwithstanding the
fact that initially landlord elects under (ii) to terminate Tenant’s right to
possession only, Landlord shall have the continuing right to cancel and
terminate this Lease by giving three (3) days written notice to Tenant of such
further election, and shall have the right to pursue any remedy at law or in
equity that may be available to Landlord.
     In the event of election under (ii) to terminate Tenant’s right to
possession only, Landlord may, at Landlord’s option, enter into the Premises and
take and hold possession thereof, without such entry into possession terminating
this Lease or releasing Tenant in whole or in part from Tenant’s obligations to
pay all amounts hereunder for the full stated term. Upon such reentry, Landlord
may remove all persons and property from the Premises and such property may be
removed and stored in a public warehouse or elsewhere at the cost of and for the
account of Tenant, without becoming liable for any loss or damage

10



--------------------------------------------------------------------------------



 



which may be occasioned thereby. Such reentry shall be conducted in the
following manner; without resort to judicial process or notice of any kind if
Tenant has abandoned or voluntarily surrendered possession of the Premises; and,
otherwise, by resort to judicial process. Upon and after entry into possession
without termination of the Lease, Landlord may, but is not obligated to, release
the Premises, or any part thereof, to any one other than the Tenant for such
time and upon such terms as Landlord, in Landlord’s sole discretion, shall
determine Landlord may make reasonable alterations and repairs to the Premises
to the extent deemed by Landlord necessary or desirable.
     Upon such reentry, Tenant shall be liable to Landlord as follows:

  A.   For all attorney’s fees incurred by Landlord in connection with
exercising any remedy hereunder;     B.   For the unpaid installments of base
rent, additional rent or other unpaid sums which were due prior to such reentry,
including interest and late payment fees, which sums shall be payable
immediately.     C.   For the installments of base rent, additional rent, and
other sums falling due pursuant to the provisions of this Lease for the period
after reentry during which the Premises remain vacant, including late payment
charges and interest, which sums shall be payable as they become due hereunder.
    D.   For all expenses incurred in releasing the Premises, including leasing
commissions, attorney’s fees, and costs of alteration and repairs, which shall
be payable by Tenant as they are incurred by Landlord; and     E.   While the
Premises are subject to any new lease or leases made pursuant to this Section,
for the amount by which the monthly installments payable under such new lease or
leases is less than the monthly installment for all charges payable pursuant to
this Lease, which deficiencies shall be payable monthly.

     Notwithstanding Landlord’s election to terminate Tenant’s right to
possession only, and notwithstanding any releasing without termination,
Landlord, at any time thereafter, may elect to terminate this Lease, and to
recover (in lieu of the amounts which would thereafter by payable pursuant to
the foregoing, but not in diminution of the amounts payable as provided above
before termination), as damages for loss of bargain and not as a penalty, an
aggregate sum equal to the amount by which the rental value of the portion of
the term unexpired at the time of such election is less than an amount equal to
the unpaid base rent, percentage rent, and additional rent and all other charges
which would have been payable by Tenant for the unexpired portion of the term of
this Lease, which deficiency and all expenses incident thereto, including
commissions, attorney’s fees, expenses, of alterations and repairs, shall be
discounted to present value at the then current Federal discount rate, and shall
be due to Landlord as of the time Landlord exercises said election,
notwithstanding that the term had not expired. If Landlord, after such reentry,
leases the Premises, then the rent payable under such new lease shall be
conclusive evidence of the rental value of the unexpired portion of the term of
this Lease.
     If this Lease shall be terminated by reason of the bankruptcy or insolvency
of Tenant, Landlord shall be entitled to recover from Tenant or Tenant’s estate,
as liquidated damages for loss of bargain and not as a penalty, the amount
determined by the immediately preceding paragraph.
     11.3 Landlord’s Right to Perform For Account of Tenant. If Tenant shall be
in Default under this Lease, Landlord may cure the Default at any time for the
account and at the expense of Tenant. If Landlord cures a Default on the part of
Tenant, Tenant shall reimburse Landlord upon demand for any amount expended by
Landlord in connection with the cure, including, without limitation, attorney’s
fees and interest.
     11.4 Interest and Attorney’s Fees. In the event of a Default by Tenant;
(1) if a monetary default, interest shall accrue on any sum due and unpaid for
more than five (5) days after written notice at the rate of the lesser of twelve
percent (12%) per annum or the highest rate permitted by law and, if Landlord
places in the hands of an attorney the enforcement of all or any part of this
Lease, the collection of any rent due or to become due or recovery of the
possession of the Premises, Tenant agrees to pay Landlord’s costs of collection,
including reasonable attorney’s fees for the services of the attorney, whether
suit is actually filed or not.
     11.5 Additional Remedies, Waivers, Etc.

  A.   The rights and remedies set forth herein shall be in addition to any
other right and remedy now and hereafter provided by law. All rights and
remedies shall be cumulative and not exclusive of each other. The parties may
exercise its rights and remedies at any times, in any order, to any extent, and
as often as they deem

11



--------------------------------------------------------------------------------



 



      advisable without regard to whether the exercise of one right or remedy
precedes, concurs with or succeeds the exercise of another.

  B.   A single or partial exercise of a right or remedy shall not preclude a
further exercise thereof, or the exercise of another right or remedy from time
to time.     C.   No delay or omission by Landlord or Tenant in exercising a
right or remedy shall exhaust or impair the same or constitute a waiver of, or
acquiesce to , a Default.     D.   No waiver of a Default shall extend to or
affect any other Default or impair any right or remedy with respect thereto.    
E.   No waiver of a Default shall be effective unless it is in writing and
signed by the party entitled to waive the same.

     11.6 Indemnification. Tenant shall indemnify and save harmless Landlord
against all liabilities, damages, claims, fines, penalties, costs and other
expenses, including, all attorney’s fees, which may be imposed upon, incurred
by, or asserted against Landlord by reason of all of the following: (a) any use
or condition of the Premises or any part thereof; (b) any personal injury or
property damage occurring on the Premises; (c) any negligence on the part of
Tenant, its agents, contractors, licensees or invitees; (d) any failure to
comply with any requirement of any governmental authority; (e) any prosecution
or defense of any suit or other proceeding in discharging the leases premises or
any part thereof from any liens, judgments or encumbrances created upon or
against the same or against Tenant’s leasehold estate; (f) any proceedings in
obtaining possession of the Premises after the termination of this Lease by
forfeiture or otherwise; (g) any litigation commenced by or against Tenant to
which Landlord is made a party without any fault on the part of Landlord; and
(h) any failure on the part of Tenant to perform or comply with any covenant or
agreement required to be performed or complied with by Tenant hereunder.
     Landlord shall indemnify and save harmless Tenant against all liabilities,
damages, claims, fines, penalties, costs and other expenses, including, all
attorney’s fees, which may be imposed upon, incurred by, or asserted against
Tenant by reason of all of the following: (a) any personal injury or property
damage occurring on the Premises caused by the gross negligence or willful
misconduct of Landlord; (b) any gross negligence or willful misconduct on the
part of Landlord , its agents, contractors, licensees or invitees; (c) any
failure to comply with any requirement of any governmental authority; (d) any
prosecution or defense of any suit or other proceeding in discharging the leases
premises or any part thereof from any liens, judgments or encumbrances created
upon or against the same or against Landlord’s estate; or (e) any litigation
commenced by or against Landlord to which Tenant is made a party without any
fault on the part of Tenant.
ARTICLE 12.
[Intentionally deleted]
ARTICLE 13. AMENDMENT AND LIMITATION OF WARRANTIES
     13.1 Entire Agreement. IT IS EXPRESSLY AGREED BY TENANT, AS A MATERIAL
CONSIDERATION FOR THE EXECUTION OF THIS LEASE, THAT THIS LEASE, WITH THE
SPECIFIC REFERENCES TO WRITTEN EXTRINSIC DOCUMENTS, IS THE ENTIRE AGREEMENT OF
THE PARTIES: THAT THERE ARE, AND WERE, NO VERBAL REPRESENTATIONS, WARRANTIES,
UNDERSTANDINGS, STIPULATIONS, AGREEMENTS OR PROMISES PERTAINING TO THIS LEASE OR
TO THE EXPRESSLY MENTIONED WRITTEN EXTRINSIC DOCUMENTS NOT INCORPORATED IN
WRITING IN THIS LEASE.
     13.2 Amendment. THIS LEASE MAY NOT BE ALTERED, WAIVED, AMENDED OR EXTENDED
EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY LANDLORD AND TENANT.
     13.3 Limitation of Warranties. LANDLORD AND TENANT EXPRESSLY AGREE THAT
THERE ARE AND SHALL BE NO IMPLIED WARRANTIES OF MERCHANTABILITY, CONDITION,
HABITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR OF ANY OTHER KIND ARISING OUT
OF THIS LEASE, AND THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THOSE EXPRESSLY
SET FORTH IN THIS LEASE.
ARTICLE 14. MISCELLANEOUS

12



--------------------------------------------------------------------------------



 



     14.1 Act of God. Landlord shall not be required to perform any covenant or
obligation in this Lease, or be liable in damages to Tenant, so long as the
performance or non-performance of the covenant or obligation is delayed, caused
or prevented by an act of God, force majeure or by Tenant; provided that delay,
cause or prevention by an act of God or force majeure shall not be applicable to
Landlord’s initial construction of the improvements to the Premises.
     14.2 Successors and Assigns. This Lease shall be binding upon and inure to
the benefit of Landlord and Tenant and their respective heirs, personal
representatives, successors and assigns. It is hereby covenanted and agreed that
should Landlord’s interest in the Premises cease to exist for any reason during
the term of this Lease, then notwithstanding the happening of such event this
Lease nevertheless shall remain unimpaired and in full force and effect, and
Tenant hereunder agrees to attorn to the then owner of the Premises.
     14.3 Rent Tax. If applicable in the jurisdiction where the Premises are
issued, Tenant shall pay and be liable for all rental, sales and use taxes or
other similar taxes. If any, levied or imposed by any city, state, country or
other governmental body having authority, such payments to be in addition to all
other payments required to be paid to Landlord under the terms of this Lease.
Any such payment shall be paid concurrently with the payment of the rent,
additional rent, operating expenses or other charge upon which the tax is based
as set forth above.
     14.4 Captions. The captions appearing in this Lease are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of any Section.
     14.5 Notice. All rent and other payments required to be made by Tenant
shall be payable to Landlord at the address set forth in Section 1.5 All
payments required to be made by Landlord to Tenant shall be payable to Tenant at
the address set forth in Section 1.5, or at any other address within the United
States as Tenant may specify from time to time by written notice. Any notice or
document required or permitted to be delivered by the terms of this Lease shall
be deemed to be delivered (whether or not actually received) when deposited in
the United States Mail, postage prepaid, certified mail, return receipt
requested, addressed to the parties at the respective addresses set forth in
Section 1.5.
     14.6 Submission of Lease. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to lease. This Lease is
not effective until execution by and delivery to both Landlord and Tenant.
     14.7 Corporate Authority. If Tenant executes this Lease as a corporation,
each of the persons executing this Lease on behalf of Tenant does hereby
personally represent and warrant that Tenant is a duly authorized and existing
corporation, that Tenant is qualified to do business in the state in which the
Premises are located, that the corporation has full right and authority to enter
into this Lease, and that each person signing on behalf of the corporation is
authorized to do so. Tenant shall provide an authorization resolution evidencing
its authority to enter into this Lease. In the event any representation or
warranty is false, all persons who execute this Lease shall be liable,
individually as Tenant.
     14.8 Hazardous Substances. Tenant shall not bring or permit to remain on
the Premises or the Building any asbestos, petroleum, or petroleum products,
explosives, toxic materials, or substances defined as hazardous wastes,
hazardous materials, or hazardous substances under any federal, state, or local
law or regulation (“Hazardous Materials”). Tenant’s violation of the foregoing
prohibition shall constitute a material breach and default hereunder and Tenant
shall indemnify, hold harmless and defend Landlord from and against any claims,
damages, penalties, liabilities, and costs (including reasonable attorney fees
and court costs) caused by or arising out of (i) a violation of the foregoing
prohibition or (ii) the presence or any release of any Hazardous Materials on,
under, or about the Premises or the Building during the term of the Lease.
Tenant shall clean up, remove, remediate and repair any soil or ground water
contamination and damage caused by the presence and any release of any Hazardous
Materials in, on, under, or about the Premises or the Building during the term
of the Lease in conformance with the requirements of applicable law. Tenant
shall immediately give Landlord written notice of any suspected breach of this
paragraph upon learning of the presence of any release of any Hazardous
Materials, and upon receiving any notices from governmental agencies pertaining
to Hazardous Materials which may affect the Premises or the Building. The
obligations of Tenant hereunder shall survive the expiration or earlier
termination, for any reason of this Lease.
     14.9 Severability. If any provision of this Lease or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the remainder of this Lease and the application of such provisions to
other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
     14.10 Landlord’s Liability. If Landlord shall be in default under this
Lease and, if as a consequence of such default, or any other claim arising from
or related to this Lease, Tenant shall recover a money judgment against
Landlord, such judgment shall be satisfied only out of the right, title and
interest of Landlord in the Building as the same may then be encumbered and
neither Landlord nor any person or entity comprising Landlord shall be liable
for any deficiency. In no event

13



--------------------------------------------------------------------------------



 



shall Tenant have the right to levy execution against any property of Landlord
nor any person or entity comprising Landlord other than its interest in the
Building as herein expressly provided.
     14.11 Brokerage. Landlord and Tenant each represents and warrants to the
other that there is no obligation to pay any brokerage fee, commission, finder’s
fee or other similar charge in connection with this Lease, other than fees due
to CB Richard Ellis which are the responsibility of Landlord. Each party
covenants that it will defend, indemnify and hold harmless the other party from
and against any loss or liability by reason of brokerage or similar services
alleged to have been rendered to, at the instance of, or agreed upon by said
indemnifying party. Notwithstanding anything herein to the contrary, Landlord
and Tenant agree that there shall be no brokerage fee or commission due on
expansions, options or renewals by Tenant.
     14.12 Notification To Tenant. Landlord hereby notifies Tenant that the
person authorized to execute this Lease and manage the Premises is Hoyt
Development Company, Inc., which has been appointed to act as the agent in
leasing management and on behalf of Landlord. Landlord reserves the right to
change the identity and status of its duly authorized agent upon written notice
to Tenant.
     14.13 Financial Statements. Tenant has provided Landlord at or prior to the
date of this Lease with statements reflecting its financial condition as of a
date within the last twelve (12) months as an inducement to Landlord to enter
into this Lease, and Tenant hereby represents and warrants that the financial
condition of Tenant has not materially changed since the date of such statement.
Upon Landlord’s written request, Tenant shall promptly furnish Landlord, from
time to time, but not more frequently than once in any lease year, with
financial statements reflecting Tenant’s then current financial condition and
written evidence of ownership of Tenant (if applicable)
     14.14 Exhibits. Reference is made to the following Exhibits which are
attached hereto and made apart hereof:

         
 
  Exhibit A   Plan of Demised Premises
 
  Exhibit B   Legal Description
 
  Exhibit C   Tenant Finish Specifications
 
  Exhibit D   Schedule of Additional Leasehold Improvements
 
  Exhibit E   Sign Restrictions
 
  Exhibit F   Rules and Regulations

ARTICLE 15. SIGNATURES

                 
 
     SIGNED effective the day and year first above written:          
 
  LANDLORD         TENANT
 
               
 
  NESBITT ASSOCIATES         DELPHAX TECHNOLOGIES INC.
 
               
By:
  /s/ Bradley Hoyt, Partner       11/28/05     By:   /s/ Jay A Herman, CEO
 
               
 
                Bradley Hoyt, Partner       Jay A Herman, CEO           (Type
Name and Title)       (Type Name and Title)

     
STATE OF
  }
} ss:
COUNTY OF
  }

On this 28th day of October, 2005, personally came before me, a Notary Public
within and for said County, Jay A. Herman and
                                        , to me well known to be the same
persons described in and who executed foregoing instrument, and acknowledged
that they executed the same as their free act and deed.

           
 
  (SEAL) [c00476c0047602.gif]   /s/ Cheryl M. Skruppy         Notary Public  

14



--------------------------------------------------------------------------------



 



My commission expires: January 31, 2010

     
STATE OF
  }
 
  } ss:
COUNTY OF
  }

On this 28th day of November, 2005, personally came before me, a Notary Public
within and for said County, Bradley A. Hoyt and
                                        , to me well known to be the same
persons described in and who executed foregoing instrument, and acknowledged
that they executed the same as their free act and deed.

           
 
  (SEAL) [c00476c0047603.gif]   /s/ Kay D. Childs  
 
    Notary Public
   
 
    My commission expires: January 31, 2010

15